 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    DAVON LYONS,                                     Case No. 2:19-cv-00966-APG-NJK
12                       Petitioner,                   ORDER
13           v.
14    WARDEN BRIAN WILLIAMS, et al,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   16), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 16) is GRANTED. Petitioner will have up to and including January 9,

21   2020, to file a second amended petition for a writ of habeas corpus.

22          DATED: October 9, 2019.
23                                                               ______________________________
                                                                 ANDREW P. GORDON
24                                                               United States District Judge
25

26

27

28
                                                      1
